BARFIELD, Judge.
Ronald Solomon appeals his sentence for unarmed robbery following revocation of probation, asserting that the trial court erred in imposing a sentence in excess of that allowed by the Youthful Offender Act, chapter 958, Florida Statutes, and that the trial court erred in sentencing him under the guidelines because he did not affirmatively elect guidelines sentencing. We affirm in part, reverse in part, and remand for resentencing.
The trial court did not err in sentencing appellant without reference to the Youthful Offender Act. Brooks v. State, 478 So.2d 1052 (Fla.1985); Johnson v. State, 482 So.2d 398 (Fla. 5th DCA 1985).
However, the trial court erred in imposing a guidelines sentence, because the offense was committed prior to October 1, 1983, and the record does not reflect that appellant affirmatively elected guidelines sentencing. Randolph v. State, 458 So.2d 64 (Fla. 1st DCA 1984). Appellant has *1026rejected the application of sentencing guidelines, both by objection in the trial court and in his appellate brief. His sentence is therefore REVERSED and the cause is REMANDED to the trial court for sentencing in accordance with the sentencing procedures in effect in 1981, when the crime was committed.
SHIVERS and ZEHMER, JJ„ concur.